Citation Nr: 1506083	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-27 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for right ear hearing loss and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear hearing loss, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Peter Meadows, Esq.



ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas, which reopened the claims for service connection for right and left ear hearing loss, but denied them on the merits.  The claim for service connection for tinnitus was also denied.


FINDINGS OF FACT

1.  An August 2008 Board decision denied the claim of entitlement to service connection for left ear hearing loss because the evidence failed to establish that the disorder was incurred in or caused by military service, and it denied the claim to reopen the right ear hearing loss because no new and material evidence had been submitted.  

2.  Additional evidence submitted since the issuance of the August 2008 Board decision is new and material as it includes evidence that raises a reasonable possibility of substantiating the claims.

3.  The Board resolves reasonable doubt in the Veteran's favor by finding that his right and left ear hearing loss and tinnitus are related to his in-service exposure to acoustic trauma.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been submitted to reopen the claim for service connection for service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2013).

4.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran seeks to establish service connection for right ear hearing loss and left ear hearing loss.  The RO has reopened the claims but denied them on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

An August 2008 Board decision denied the claim of entitlement to service connection for left ear hearing loss because the preponderance of the evidence was against a finding that the Veteran's left ear hearing loss was related to his service.  The Board also declined to reopen the right ear hearing loss claim because no new and material evidence had been submitted.  The Veteran did not appeal and the Board's decision became final. 

The Veteran filed a claim to reopen in October 2010, and this appeal ensues from  an August 2011 rating decision issued by the Waco RO, which reopened the claims and denied them on the merits.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App.  49, 57 (1990).

Since the final Board decision in August 2008, the Veteran submitted an October 2010 private medical examination that provided an opinion establishing a connection between the hearing loss exhibited in his right and left ears and his military service.  This evidence is new because it was not of record at the time of the August 2008 Board decision.  It is also material because it relates to the unestablished nexus element and it raises a reasonable possibility of substantiating the claims.  Having found that new and material evidence has been presented, reopening of the claims for service connection for right and left ear hearing loss is in order.  
Service Connection

The Veteran contends that as an air policeman he guarded airplanes on the flight lines, where he was repeatedly exposed to jet engine sounds, often without hearing protection.  For the purpose of the claims currently before the Board, the Board concedes that the Veteran was exposed to acoustic trauma in service, given the Veteran's competent and credible reports of noise exposure.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of the incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question"), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The service treatment records reflect that the only audiometric testing done in service was done at the time of the May 1965 separation examination.  That testing showed that pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
-5 (5)
-5 (5)
5 (15)
10 (15)
40 (50)
LEFT
5 (20)
0 (10)
-5 (5)
5 (15)
5 (10)
40 (50)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Those are the figures on the left of each column and are not in parentheses.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Board notes that, although hearing was with normal limits from 500 to 4000 Hz, there was hearing loss at the very high frequency of 6000 Hz at the time of separation from service.  Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Thus, hearing loss maybe granted in this case on a direct basis as having begun in service.  Moreover, sensorineural hearing loss, which is considered by VA to be an organic disease of the nervous system, is a chronic condition and under VA regulations where a chronic disease under section 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question"), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Thus, service connection may also be warranted in this case on a presumptive basis.

However, much of the development of the evidence in this case is relevant to whether the current hearing loss disability is the result of an injury to the ears, namely noise exposure, in service, another means of establishing service connection on a direct basis.  In this regard, there are five medical opinions in this case.  

The May 2005 VA examination is not probative because it provides a negative opinion based on the Veteran's "normal audiometric thresholds present for rating purposes at separation."  As noted above, hearing loss at separation that does not qualify as a disability under section 3.385 does not preclude the Veteran from establishing service connection.  See Hensley, 5 Vet. App. at 159.  The November 2010 private opinion provides a positive nexus opinion regarding the claims for service connection for hearing loss in the right and left ears, but lacks a sufficient rationale and is of no probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The February 2011 VA examination is also not probative, as the VA examiner could not render an opinion without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  However, the February 2011 VA examiner noted that the Veteran showed hearing loss at the 6000 Hertz range, and opined that tinnitus "can be associated with high frequency hearing loss."  

This leaves the April 2012 private medical examination and the June 2012 VA examination, which provide positive and negative nexus opinions, respectively.  The April 2012 private examiner comments on the Veteran's subjective in-service experience of hearing loss and tinnitus symptoms, relying on the Veteran's statements and a review of VA records.  He notes the Veteran's hearing loss at 6000 Hertz shown at separation, referencing the February 2011 VA examination.  The examiner opines that even if tinnitus symptoms manifested after service, delayed onset noise-induced tinnitus is possible, especially when hearing is damaged from prolonged exposure to greater than 70 decibel noise trauma.  The June 2012 VA examiner opined that, based on the lack of complaints of tinnitus during service, hearing within normal limits at separation, and the time elapsed since service, delayed-onset hearing loss and tinnitus is unlikely in this case.  Ultimately, the two doctors disagree about whether hearing loss and tinnitus can have a delayed onset.  

Where there is an approximate balance of positive and negative evidence, the VA resolves reasonable doubt in the claimant's favor.  See Gilbert, 1 Vet. App. at 54; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given that the only probative opinions of record are in equipoise, the Board finds that service connection for tinnitus and hearing loss affecting the right and left ears is warranted and the claims are granted.  In addition, as noted above, hearing loss was shown at 6000 Hz on the May 1965 separation examination.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


